                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LISA KRAMER,
                     Plaintiff                          CIVIL ACTION

              v.

COMHAR,                                                 No. 19-1253
                     Defendant


                                         ORDER

       AND NOW, this 23 rd day of December, 2019, upon consideration of the motion to compel

(Doc. No. 29), COMHAR's opposition (Doc. No. 35), and the Court having conducted a telephone

conference on the discovery motion on December 19, 2019, it is ORDERED that the motion to

compel (Doc. No. 29) is DENIED.




                                                 UNITED STATES DISTRICT JUDGE
